

Exhibit 10.2
 
 
Resolutions Adopted by the Board of Directors
of Union Federal Savings and Loan Association
 
WHEREAS, the Union Federal Savings and Loan Association Recognition and
Retention Plan and Trust (the “RRP Plan”) permits the Association's Board of
Directors to amend the RRP Plan;
 
WHEREAS, the Office of Thrift Supervision has recently amended its regulations
to permit the vesting of stock options and management recognition grants in the
event of a change in control of the association making such awards.
 
WHEREAS, the Board of Directors deems it advisable to amend the RRP Plan to
permit vesting of awards under the RRP Plan in the event of a change in control
of the Association or its parent company, Union Community Bancorp.
 
NOW, THEREFORE, BE IT RESOLVED, that the Section 7.01(b) of the RRP Plan be
amended to read in its entirety as follows:
 

 
(b)
 
Exception for Terminations Due to Death and Disability and for a Change in
Control. Notwithstanding the general rule contained in Section 7.01(a) above,
all Plan Shares subject to a Plan Share Award held by a Recipient whose term of
service as an Employee and as a Director Emeritus with the Holding Company,
Association or an Affiliate terminates due to death or Disability shall be
deemed earned as of the Recipient’s last day of service with the Holding
Company, Association or an Affiliate as a result of such death or Disability. If
the Recipient’s service as an Employee and as a Director or Director Emeritus
terminates due to Disability within one year of the effective date of the
Conversion, the Shares earned by the Recipient may not be disposed of by the
Recipient during the one-year period following the Conversion, and stock
certificate legends to that effect may be placed on the stock certificates for
any such shares. Notwithstanding the general rule contained in Section 7.01(a),
all Plan Shares subject to a Plan Share Award held by a Recipient shall be
deemed to be earned in the event of a “change in control.”“A “change in control”
is defined as a change in control of the Holding Company or the Association
within the meaning of 12 C.F.R. § 574.4(a) (other than a change of control
resulting from a trustee or other fiduciary holding shares of Common Stock under
an employee benefit plan of that Holding Company or the Association or any of
its Affiliates).
 

 
RESOLVED FURTHER, that the foregoing amendment to the RRP Plan be applied to
outstanding awards under the RRP Plan and that the Association's officers notify
the current grantees of awards made under the RRP Plan of this amendment and
advise them of its impact on the vesting of their awards.
 